DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Amendments
Claims 1 and 29 have been amended.
Claims 2-28 and 30 have been previously presented.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: In regards to claims 1, 29 and 30, the prior art Massengill et al.(US 2002/0047987) teaches an apparatus configured to control audio and visual sensory stimuli during a virtual reality head mounted display experience (0014 lines 1-12). However, Massengill et al. fails to teach obtaining a first sensory parameter, a second sensory parameter, and a third sensory parameter of the VR multimedia played on a terminal, wherein the first sensory parameter, the second sensory parameter, and the third sensory parameter are obtained by performing sampling separately by the terminal according to at least two perceptual dimensions, wherein the at least two perceptual dimensions comprise a visual dimension and an acoustic dimension, wherein the first sensory parameter affects fidelity experience, wherein the second sensory parameter affects enjoyment experience, and wherein the third sensory parameter affects interaction experience; and determining a mean opinion score (MOS) of the VR multimedia based on the first sensory parameter, the second sensory parameter, and the third sensory parameter. Therefore claims 1-30 are allowable.
Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 12/29/20, with respect to claims 1-30 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 101 of claims 1-28 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931.  The examiner can normally be reached on Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/Said Broome/Primary Examiner, Art Unit 2699